Exhibit 10.11

 

PLEDGE AND SECURITY AGREEMENT

 

PLEDGE AND SECURITY AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this “Agreement”), dated as of October 31, 2005,
made by each of the undersigned pledgors (each a “Pledgor” and, together with
any other entity that becomes a pledgor hereunder pursuant to Section 25 hereof,
the “Pledgors”) to NORDEA BANK FINLAND PLC, New York Branch, as collateral agent
(in such capacity, together with any successor collateral agent, the “Pledgee”),
for the benefit of the Secured Creditors (as defined below) and NORDEA BANK
FINLAND PLC, New York Branch, as Deposit Account Bank (in such capacity, as the
“Deposit Account Bank”).

 

W I T N E S S E T H :

 

WHEREAS, General Maritime Corporation (the “Borrower”), the various lenders from
time to time party thereto (the “Lenders”), and Nordea Bank Finland plc, New
York Branch, as Administrative Agent and Collateral Agent (in such capacity,
together with any successor Administrative Agent, the “Administrative Agent”),
have entered into a Credit Agreement, dated as of October 26, 2005 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrower as contemplated
therein (the Lenders holding from to time outstanding Loans (and/or Loan
Commitments), the Administrative Agent and the Pledgee, in each of the
aforementioned capacities, are herein called the “Lender Creditors”);

 

WHEREAS, pursuant to Section 1.2 hereof, each applicable Pledgor and the Deposit
Account Bank are entering into the Control Agreement attached hereto as Annex H
simultaneously herewith;

 

WHEREAS, the Borrower may at any time and from time to time after the date
hereof enter into, or guaranty the obligations of one or more other Pledgors or
any of their respective Subsidiaries under, one or more Interest Rate Protection
Agreements or Other Hedging Agreements with respect to the Borrower’s
obligations under the Credit Agreement with respect to the outstanding Loans
and/or Commitments from time to time with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lenders holding from
to time outstanding Loans (and/or Commitments), are herein called the “Secured
Creditors”);

 

WHEREAS, it is a condition precedent to the making of the Loans to the Borrower
and the issuance of, and participation in, Letters of Credit for the account of
the Borrower under the Credit Agreement that each Pledgor shall have executed
and delivered to the Pledgee this Agreement; and

 

WHEREAS, each Pledgor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

 

1.  SECURITY FOR OBLIGATIONS; ESTABLISHMENT OF CONCENTRATION ACCOUNT.

 

1.1. Security.  This Agreement is made by each Pledgor for the benefit of the
Secured Creditors to secure:

 

(i)            the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, principal, premium, interest, fees
and indemnities (including, without limitation, all interest that accrues after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Pledgor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding)) of such Pledgor
to the Lender Creditors (provided, in respect of the Lender Creditors which are
Lenders, such aforementioned obligations, liabilities and indebtedness shall
arise only for such Lenders (in such capacity) in respect of Loans,
reimbursement under Letters of Credit and/or Commitments), whether now existing
or hereafter incurred under, arising out of, or in connection with, the Credit
Agreement and the other Credit Documents to which such Pledgor is a party
(including, in the case of each Pledgor that is a Subsidiary Guarantor, all such
obligations, liabilities and indebtedness of such Pledgor under the Subsidiaries
Guaranty) and the due performance and compliance by such Pledgor with all of the
terms, conditions and agreements contained in the Credit Agreement and in such
other Credit Documents (all such obligations, liabilities and indebtedness under
this clause (i), except to the extent consisting of obligations, liabilities or
indebtedness with respect to Interest Rate Protection Agreements or Other
Hedging Agreements, being herein collectively called the “Credit Document
Obligations”);

 

(ii)           the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Pledgor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding) owing by such Pledgor
to the Other Creditors under, or with respect to (including, in the case of each
Pledgor that is a Subsidiary Guarantor, all such obligations, liabilities and
indebtedness of such Pledgor under the Subsidiaries Guaranty), any Interest Rate
Protection Agreement or Other Hedging Agreement entered into in respect of the
Borrower’s obligations with respect to the outstanding Loans and/or Commitments
from time to time, whether such Interest Rate Protection Agreement or Other
Hedging Agreement is now in existence or hereafter arising, and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained therein (all such obligations, liabilities and indebtedness
described in this clause (ii) being herein collectively called the “Other
Obligations”);

 

2

--------------------------------------------------------------------------------


 

(iii)          any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

 

(iv)          in the event of any proceeding for the collection or enforcement
of any indebtedness, obligations or liabilities of such Pledgor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

 

(v)           all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;

 

all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (v) of this Section 1.1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

 

1.2.  Concentration Accounts.  The relevant Pledgor and the Pledgee have
established in the name and for the benefit of the Pledgee, as agent for the
Secured Creditors, the Concentration Accounts for purposes of this Agreement and
the other relevant Credit Documents, which Concentration Accounts are maintained
with the Pledgee as the deposit account bank located at 437 Madison Avenue,
21st, New York, New York  10022 (the “Deposit Account Bank”).   Each relevant
Pledgor and the Pledgee are entering into the Control Agreement attached hereto
as Annex H (the “Control Agreement”) simultaneously herewith, which provides
that the Concentration Accounts shall be under the control of the Pledgee, as
agent for the Secured Creditors, and the Pledgee shall have the right to direct
withdrawals from the Concentration Accounts and to exercise all rights with
respect to all of the Earnings Collateral (as defined below) from time to time
therein pursuant to the terms of this Agreement and the Control Agreement.  All
Earnings Collateral delivered to, or held by or on behalf of, the Pledgee
pursuant to each of the Assignments of Earnings shall be held in the
Concentration Accounts in accordance with the provisions thereof.

 

2.  DEFINITIONS.  (a)  Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined.  Reference to singular terms shall include the plural and vice versa.

 

(b)           The following capitalized terms used herein shall have the
definitions specified below:

 

“Administrative Agent” has the meaning set forth in the Recitals hereto.

 

“Adverse Claim” has the meaning given such term in Section 8-102(a)(1) of the
UCC.

 

“Agreement” has the meaning set forth in the first paragraph hereof.

 

“Borrower” has the meaning set forth in the Recitals hereto.

 

“Cash Collateralized Letters of Credit” shall mean all Letters of Credit which
have been Cash Collateralized pursuant to Section 4.02(a) of the Credit
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Certificated Security” has the meaning given such term in
Section 8-102(a)(4) of the UCC.

 

“Clearing Corporation” has the meaning given such term in Section 8-102(a)(5) of
the UCC.

 

“Collateral” has the meaning set forth in Section 3.1 hereof.

 

“Concentration Accounts” shall mean, collectively, the following accounts:
GMR AGAMEMNON LLC 4060927101; GMR AJAX LLC 4060928901; GMR ALEXANDRA LLC
4063494901; GMR ARGUS LLC 7409102001; GMR CONSTANTINE LLC 4060939601; GMR
DEFIANCE LLC 7424292001; GMR GULF LLC 7408782001; GMR HOPE LLC 7408942001; GMR
HORN LLC 7408862001; GMR MINOTAUR 4060938801; GMR ORION LLC 7408292001; GMR
PHOENIX LLC 7408112001; GMR PRINCESS LLC 7409772001; GMR PROGRESS LLC
7409692001; GMR REVENGE LLC 7423952001; GMR SPYRIDON LLC 7409022001; GMR
STRENGTH LLC 7424112001; GMR NEWBUILDER 1, LLC 8892462001; GMR NEWBUILDER 2, LLC
8892532001; GMR NEWBUILDER 3, LLC 8892612001; and GMR NEWBUILDER 4, LLC
8892792001.

 

“Control Agreement” shall have the meaning provided in Section 1.2.

 

“Credit Agreement” has the meaning set forth in the Recitals hereto.

 

“Credit Document Obligations” has the meaning set forth in
Section 1.1(i) hereof.

 

“Deposit Account Bank” shall have the meaning provided such term in Section 1.2
hereof.

 

“Earnings Collateral” shall mean, collectively, all of the collateral granted,
sold, conveyed, assigned, transferred, mortgaged and pledged pursuant to, and in
accordance with, Section 1 of each Primary Assignment of Earnings.

 

“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement and any payment default under any Interest Rate Protection
Agreement or Other Hedging Agreement entered into in respect of the Borrower’s
obligations with respect to the outstanding Loans and/or Commitments from time
to time, after any applicable grace period.

 

“Indemnitees” has the meaning set forth in Section 11 hereof.

 

“Lender Creditors” has the meaning set forth in the Recitals hereto.

 

“Lenders” has the meaning set forth in the Recitals hereto.

 

“Limited Liability Company Assets” means all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned or represented by any Limited Liability Company
Interest.

 

4

--------------------------------------------------------------------------------


 

“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by any Pledgor in any limited liability
company.

 

“Obligations” has the meaning set forth in Section 1.1 hereof.

 

“Other Creditors” has the meaning set forth in the Recitals hereto.

 

“Other Obligations” has the meaning set forth in Section 1.1(ii) hereof.

 

“Partnership Assets” means all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.

 

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Pledgee” has the meaning set forth in the first paragraph hereof.

 

“Pledgor” has the meaning set forth in the first paragraph hereof.

 

“Primary Concentration Account” shall have the meaning provided in
Section 20(c).

 

“Proceeds” has the meaning given such term in Section 9-102(64) of the UCC.

 

“Required Secured Creditors” means (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 13.12 of the Credit
Agreement, each of the Lenders), and (ii) at any time after all of the Credit
Document Obligations have been paid in full in cash and all Commitments under
the Credit Agreement have been terminated and if any Other Obligations are
outstanding, the holders of a majority of the Other Obligations.

 

“Secured Creditors” has the meaning set forth in the Recitals hereto.

 

“Secured Debt Agreements” means and includes this Agreement, the other Credit
Documents and the Interest Rate Protection Agreements and Other Hedging
Agreements entered into with any Other Creditors entered into in respect of the
Borrower’s obligations with respect to the outstanding Loans and/or Commitments
from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.

 

“Security” and “Securities” has the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock.

 

5

--------------------------------------------------------------------------------


 

“Security Entitlement” has the meaning given such term in Section 8-102(a)(17)
of the UCC.

 

“Stock” means all of the issued and outstanding shares of capital stock of any
corporation at any time owned by any Pledgor.

 

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Termination Date” has the meaning set forth in Section 20 hereof.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided that all references herein to specific sections or
subsections of the UCC are references to such sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.

 

“Uncertificated Security” has the meaning given such term in
Section 8-102(a)(18) of the UCC.

 

“Vessel Subsidiary Guarantor” has the meaning set forth in Section 3.1(b).

 

3.  PLEDGE OF STOCK, ACCOUNTS, ETC.

 

3.1  Pledge.  To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant and pledge to the Pledgee for
the benefit of the Secured Creditors, and does hereby create a continuing first
priority security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of the right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

 

(a)           the Concentration Accounts, together with all of such Pledgor’s
right, title and interest in and to all sums of property (including cash
equivalents and other investments) now or at any time hereafter on deposit
therein, credited thereto or payable thereon, and all instruments, documents and
other writings evidencing the Concentration Accounts;

 

(b)           all Stock of any Subsidiary Guarantor which owns (x) a Mortgaged
Vessel, (y) is party to a Construction Contract or (z) owns any interests,
directly or indirectly, in a Subsidiary Guarantor which owns a Mortgaged Vessel
or is party to a Construction Contract (each such Subsidiary Guarantor a “Vessel
Subsidiary Guarantor”) and is  owned by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase Stock
of any such Subsidiary Guarantor;

 

6

--------------------------------------------------------------------------------


 

(c)           all Limited Liability Company Interests in any Vessel Subsidiary
Guarantor  owned by such Pledgor from time to time and all of its right, title
and interest in each limited liability company to which each such interest
relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Limited Liability Company Interests
and applicable law:

 

(A)          all the capital thereof and its interest in all profits, losses,
Limited Liability Company Assets and other distributions to which such Pledgor
shall at any time be entitled in respect of such Limited Liability Company
Interests;

 

(B)           all other payments due or to become due to such Pledgor in respect
of Limited Liability Company Interests, whether under any limited liability
company agreement or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;

 

(C)           all of such Pledgor’s claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under any
limited liability company agreement or operating agreement, or at law or
otherwise in respect of such Limited Liability Company Interests;

 

(D)          all present and future claims, if any, of such Pledgor against any
such limited liability company for moneys loaned or advanced, for services
rendered or otherwise;

 

(E)           all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such Limited Liability Company Interests
and any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

 

(F)           all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

7

--------------------------------------------------------------------------------


 

(d)           all Partnership Interests in any Vessel Subsidiary Guarantor owned
by such Pledgor from time to time and all of its right, title and interest in
each partnership to which each such interest relates, whether now existing or
hereafter acquired, including, without limitation, to the fullest extent
permitted under the terms and provisions of the documents and agreements
governing such Partnership Interests and applicable law:

 

(A)          all the capital thereof and its interest in all profits, losses,
Partnership Assets and other distributions to which such Pledgor shall at any
time be entitled in respect of such Partnership Interests;

 

(B)           all other payments due or to become due to such Pledgor in respect
of such Partnership Interests, whether under any partnership agreement or
otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;

 

(C)           all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;

 

(D)          all present and future claims, if any, of such Pledgor against any
such partnership for moneys loaned or advanced, for services rendered or
otherwise;

 

(E)           all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of any of such
Pledgor in respect of such Partnership Interests and any such partnership, to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and

 

(F)           all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
and

 

(e)           all Proceeds of any and all of the foregoing.

 

3.2.  Procedures. (a)  To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Pledgor shall (to the extent provided below)
take, or, in the case of Section 3.2(a)(v), authorize the Pledgee to take, the
following actions as set forth

 

8

--------------------------------------------------------------------------------


 

below (as promptly as practicable and, in any event, within 30 days after it
obtains such Collateral) for the benefit of the Pledgee and the Secured
Creditors:

 

(i)            with respect to a Certificated Security (other than a
Certificated Security credited on the books of a Clearing Corporation), such
Pledgor shall deliver such Certificated Security to the Pledgee with powers
executed in blank;

 

(ii)           with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), such
Pledgor shall cause the issuer of such Uncertificated Security (or, in the case
of an issuer that is not a Subsidiary of such Pledgor, will use reasonable
efforts to cause such issuer) to duly authorize and execute, and deliver to the
Pledgee, an agreement for the benefit of the Pledgee and the other Secured
Creditors substantially in the form of Annex G hereto (appropriately completed
to the reasonable satisfaction of the Pledgee and with such modifications, if
any, as shall be reasonably satisfactory to the Pledgee) pursuant to which such
issuer agrees to comply with any and all instructions originated by the Pledgee
without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security originated by any other
Person other than a court of competent jurisdiction;

 

(iii)          with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), such Pledgor shall promptly notify the
Pledgee thereof and shall promptly take all actions required (i) to comply in
all material respects with the applicable rules of such Clearing Corporation and
(ii) to perfect the security interest of the Pledgee under applicable law
(including, in any event, under Sections 9-314(a), (b) and (c), 9-106 and
8-106(d) of the UCC).  Such Pledgor further agrees to take such actions as the
Pledgee deems reasonably necessary to effect the foregoing;

 

(iv)          with respect to a Partnership Interest or a Limited Liability
Company Interest (other than a Partnership Interest or Limited Liability
Interest credited on the books of a Clearing Corporation), (1) if such
Partnership Interest or Limited Liability Company Interest is represented by a
certificate and is a Security for purposes of the UCC, the procedure set forth
in Section 3.2(a)(i) hereof, and (2) if such Partnership Interest or Limited
Liability Company Interest is not represented by a certificate or is not a
Security for purposes of the UCC, the procedure set forth in
Section 3.2(a)(ii) hereof; and

 

(v)           with respect to cash proceeds from any of the Collateral described
in Section 3.1 hereof which are not released to such Pledgor in accordance with
Section 6 hereof, (i) establishment by the Pledgee of a cash account in the name
of such Pledgor over which the Pledgee shall have exclusive and absolute control
and dominion (and no withdrawals or transfers may be made therefrom by any
Person except with the prior written consent of the Pledgee) and (ii) deposit of
such cash in such cash account.

 

(b)           In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:

 

9

--------------------------------------------------------------------------------


 

(i)            with respect to all Collateral of such Pledgor whereby or with
respect to which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be reasonably requested from time to time by the Pledgee so that “control”
of such Collateral is obtained and at all times held by the Pledgee; and

 

(ii)           each Pledgor shall from time to time cause appropriate financing
statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant states, covering all
Collateral hereunder (with the form of such financing statements to be
satisfactory to the Pledgee), to be filed in the relevant filing offices so that
at all times the Pledgee has a security interest in all Collateral which is
perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant states, including, without limitation, Section 9-312(a) of the UCC).

 

3.3.  Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the date hereof, such
Collateral shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1 hereof and, furthermore, such Pledgor will promptly thereafter take
(or cause to be taken) all action with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee (i) a certificate executed by a principal
executive officer of such Pledgor describing such Collateral and certifying that
the same has been duly pledged in favor of the Pledgee (for the benefit of the
Secured Creditors) hereunder and (ii) supplements to Annexes A through F hereto
as are reasonably necessary to cause such annexes to be complete and accurate at
such time.

 

3.4.  Transfer Taxes.  Each pledge of Collateral under Section 3.1 or
Section 3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.

 

3.5.  Certain Representations and Warranties Regarding the Collateral.  Each
Pledgor represents and warrants that on the date hereof: (i) the jurisdiction of
organization of such Pledgor, and such Pledgor’s organizational identification
number, is listed on Annex A hereto; (ii) each Subsidiary of such Pledgor that
is a Vessel Subsidiary Guarantor is listed in Annex B hereto; (iii) the Stock
(and any warrants or options to purchase Stock) of any Vessel Subsidiary
Guarantor held by such Pledgor consists of the number and type of shares of the
stock (or warrants or options to purchase any stock) of the corporations as
described in Annex C hereto; (iv) such Stock constitutes that percentage of the
issued and outstanding capital stock of the respective Vessel Subsidiary
Guarantors as is set forth in Annex C hereto; (v) the Limited Liability Company
Interests in any and all Vessel Subsidiary Guarantors held by such Pledgor
consist of the number and type of interests of the respective Subsidiary
Guarantors described in Annex D hereto; (vi) each such Limited Liability Company
Interest constitutes that percentage of the issued and outstanding equity
interest of the respective Subsidiary Guarantors as set forth in Annex D hereto;
(vii) the Partnership Interests held by such Pledgor in any and all Vessel
Subsidiary Guarantors consist of the number and type of interests of the
respective Vessel Subsidiary Guarantors described in Annex E hereto; (viii) each

 

10

--------------------------------------------------------------------------------


 

such Partnership Interest constitutes that percentage or portion of the entire
partnership interest of the Partnership as set forth in Annex E hereto;
(ix) such Pledgor has complied with the respective procedure set forth in
Section 3.2(a) hereof with respect to each item of Collateral described in
Annexes B through E hereto; and (xi) on the date hereof, such Pledgor owns no
other Stock, Limited Liability Company Interests or Partnership Interests of, in
each case, any Vessel Subsidiary Guarantor.

 

4.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  If and to the extent
necessary to enable the Pledgee to perfect its security interest in any of the
Collateral or to exercise any of its remedies hereunder, the Pledgee shall have
the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held (in the discretion of
the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank
or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub-agent appointed by the Pledgee.

 

5.  VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Unless and until there shall have
occurred and be continuing an Event of Default, each Pledgor shall be entitled
to exercise any and all voting and other consensual rights pertaining to the
Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate or be inconsistent with any of the terms of any Secured Debt
Agreement, or which could reasonably be expected to have the effect of impairing
the value of the Collateral or any part thereof or the position or interests of
the Pledgee or any other Secured Creditor in the Collateral unless expressly
permitted by the terms of the Secured Debt Agreements.  All such rights of each
Pledgor to vote and to give consents, waivers and ratifications shall cease in
case an Event of Default has occurred and is continuing, and Section 7 hereof
shall become applicable.

 

6.  DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until there shall have
occurred and be continuing an Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the Pledgors.  The Pledgee shall be entitled to
receive directly, and to retain as part of the Collateral:

 

(i)            all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash dividends other than as set forth above in
the first sentence of this Section 6) paid or distributed by way of dividend or
otherwise in respect of the Collateral;

 

(ii)           all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash) paid or distributed in respect of the
Collateral by way of stock-split, spin-off, split-up, reclassification,
combination of shares or similar rearrangement; and

 

(iii)          all other or additional stock, notes, limited liability company
interests, partnership interests,  instruments or other securities or property
(including, but not limited to, cash) which may be paid in respect of the
Collateral by reason of any consolidation, merger, exchange of stock, conveyance
of assets, liquidation or similar corporate or other reorganization.

 

11

--------------------------------------------------------------------------------


 

All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 6 and Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith paid over and/or
delivered to the Pledgee as Collateral in the same form as so received (with any
necessary endorsement).

 

7.  REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and be
continuing an Event of Default, then and in every such case, the Pledgee shall
be entitled to exercise all of the rights, powers and remedies (whether vested
in it by this Agreement, any other Secured Debt Agreement or by law) for the
protection and enforcement of its rights in respect of the Collateral, and the
Pledgee shall be entitled to exercise all the rights and remedies of a secured
party under the Uniform Commercial Code as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:

 

(i)            to receive all amounts payable in respect of the Collateral
otherwise payable under Section 6 hereof to the Pledgors;

 

(ii)           to transfer all or any part of the Collateral into the Pledgee’s
name or the name of its nominee or nominees;

 

(iii)          to vote all or any part of the Collateral (whether or not
transferred into the name of the Pledgee) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);

 

(iv)          at any time and from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
each Pledgor), for cash, on credit or for other property, for immediate or
future delivery without any assumption of credit risk, and for such price or
prices and on such terms as the Pledgee in its absolute discretion may
determine, provided that at least 10 days’ written notice of the time and place
of any such sale shall be given to the Pledgors.  The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given.  Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Obligations or otherwise.  At any such sale, unless prohibited
by applicable law, the Pledgee on behalf of the Secured Creditors may bid for
and purchase all or any part of the Collateral so sold free from any such right
or equity of redemption. Neither the Pledgee nor any other Secured Creditor
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto; and

 

(v)           to set-off any and all Collateral against any and all Obligations.

 

12

--------------------------------------------------------------------------------


 

8.  REMEDIES, ETC., CUMULATIVE.  Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof.  No notice to or
demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Pledgee or any other Secured Creditor to any other or
further action in any circumstances without notice or demand.  The Secured
Creditors agree that this Agreement may be enforced only by the action of the
Pledgee, in each case acting upon the instructions of the Required Lenders (or,
after the date on which all Credit Document Obligations have been paid in full,
the holders of at least a majority of the outstanding Other Obligations) and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement.

 

9.  APPLICATION OF PROCEEDS.  (a)  All monies collected by the Pledgee upon any
sale or other disposition of the Collateral of each Pledgor, together with all
other monies received by the Pledgee hereunder (except to the extent released in
accordance with the applicable provisions of this Agreement or any other Credit
Document), shall be applied to the payment of the Obligations as follows:

 

(i)            first, to the payment of all amounts owing the Pledgee of the
type described in clauses (iii) and (iv) of Section 1.1;

 

(ii)           second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), an amount equal to the outstanding Primary
Obligations (as defined below) constituting Credit Document Obligations shall be
paid to the Lenders as provided in Section 9(d) hereof, with each Lender
receiving an amount equal to such outstanding Primary Obligations constituting
Credit Document Obligations or, if the proceeds are insufficient to pay in full
all such Primary Obligations constituting Credit Document Obligations, its Pro
Rata Share (as defined below) of the amount remaining to be distributed;

 

(iii)          third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), an amount equal to the
outstanding Primary Obligations constituting Other Obligations shall be paid to
the Other Creditors as provided in Section 9(d) hereof, with each Other Creditor
receiving an amount equal to such outstanding Primary Obligations constituting
Other Obligations or, if the proceeds are insufficient to pay in full all such
Primary Obligations constituting Other Obligations, its Pro Rata Share of the
amount remaining to be distributed;

 

13

--------------------------------------------------------------------------------


 

(iv)          fourth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iii), inclusive, an amount equal
to the outstanding Secondary Obligations shall be paid to the Secured Creditors
as provided in Section 9(d) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and

 

(v)           fifth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iv), inclusive, and following the
termination of this Agreement pursuant to Section 20 hereof, to the relevant
Pledgor or to whomever may be lawfully entitled to receive such surplus.

 

(b)           For purposes of this Agreement, (x) “Pro Rata Share” shall mean,
when calculating a Secured Creditor’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Secured Creditor’s Primary Obligations
or Secondary Obligations, as the case may be, and the denominator of which is
the then outstanding amount of all Primary Obligations or Secondary Obligations,
as the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, and interest on, all Loans and
all fees, costs and expenses incurred under the Credit Agreement with respect
thereto and (ii) in the case of the Other Obligations, all amounts due under
such Interest Rate Protection Agreements and Other Hedging Agreements (other
than indemnities, fees (including, without limitation, attorneys’ fees) and
similar obligations and liabilities) and (z) “Secondary Obligations” shall mean
all Obligations other than Primary Obligations.

 

(c)           When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 9 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations.  If any payment to any Secured Creditor of its Pro Rata Share of
any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Primary Obligations or Secondary
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Primary Obligations or Secondary Obligations, as the case may be, of
such Secured Creditor and the denominator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.

 

(d)           All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Administrative Agent under the Credit Agreement for
the account of the Lender Creditors, and (y) if to the Other Creditors, to the
trustee, paying agent or other similar representative (each a “Representative”)
for the Other Creditors or, in the absence of such a Representative, directly to
the Other Creditors.

 

(e)           For purposes of applying payments received in accordance with this
Section 9, the Pledgee shall be entitled to rely upon (i) the Administrative
Agent under the Credit Agreement and (ii) the Representative for the Other
Creditors or, in the absence of such a Representative, upon

 

14

--------------------------------------------------------------------------------


 

the Other Creditors for a determination (which the Administrative Agent, each
Representative for any Other Creditors and the Secured Creditors agree (or shall
agree) to provide upon request of the Pledgee) of the outstanding Primary
Obligations and Secondary Obligations owed to the Lender Creditors or the Other
Creditors, as the case may be.  Unless it has actual knowledge (including by way
of written notice from a Lender Creditor or an Other Creditor) to the contrary,
the Administrative Agent and each Representative, in furnishing information
pursuant to the preceding sentence, and the Pledgee, in acting hereunder, shall
be entitled to assume that no Secondary Obligations are outstanding. Unless it
has actual knowledge (including by way of written notice from an Other Creditor)
to the contrary, the Pledgee, in acting hereunder, shall be entitled to assume
that no Interest Rate Protection Agreements are in existence.

 

(f)            It is understood and agreed that each Pledgor shall remain
jointly and severally liable to the extent of any deficiency between the amount
of the proceeds of the Collateral pledged by it hereunder and the aggregate
amount of the Obligations of such Pledgor.

 

10.  PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

 

11.  INDEMNITY.  Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee and each other Secured Creditor and their respective
successors, assigns, employees, agents and affiliates (individually an
“Indemnitee,” and collectively the “Indemnitees”) from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and (ii) to reimburse each Indemnitee
for all reasonable costs and expenses, including reasonable attorneys’ fees, in
each case growing out of or resulting from this Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder or under any other
Secured Debt Agreement (but excluding any claims, demands, losses, judgments and
liabilities or expenses to the extent incurred by reason of gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision)).  In no event shall the
Pledgee be liable, in the absence of gross negligence or willful misconduct on
its part, for any matter or thing in connection with this Agreement other than
to account for monies actually received by it in accordance with the terms
hereof.  If and to the extent that the obligations of any Pledgor under this
Section 11 are unenforceable  for any reason, such Pledgor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.

 

12.  PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.  (a)   Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or partnership.  The parties hereto expressly agree
that, unless the Pledgee shall become the absolute owner of Collateral
consisting of a Limited Liability

 

15

--------------------------------------------------------------------------------


 

Company Interest or Partnership Interest pursuant hereto, this Agreement shall
not be construed as creating a partnership or joint venture among the Pledgee,
any other Secured Creditor, any Pledgor and/or any other Person.

 

(b)           Except as provided in the last sentence of paragraph (a) of this
Section 12, the Pledgee, by accepting this Agreement, did not intend to become a
member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Pledgor, any limited
liability company, partnership and/or any other Person either before or after an
Event of Default shall have occurred.  The Pledgee shall have only those powers
set forth herein and the Secured Creditors shall assume none of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.

 

(c)           The Pledgee and the other Secured Creditors shall not be obligated
to perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

 

(d)           The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee or any other Secured Creditor to appear in or
defend any action or proceeding relating to the Collateral to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability
under the Collateral.

 

13.  FURTHER ASSURANCES; POWER-OF-ATTORNEY.  (a)  Each Pledgor agrees that it
will join with the Pledgee in executing and, at such Pledgor’s own expense, file
and refile under the Uniform Commercial Code or other applicable law such
financing statements, continuation statements and other documents in such
offices as the Pledgee may deem reasonably necessary and wherever required by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral and hereby authorizes the Pledgee to file financing statements
(including, without limitation, ‘all assets’ financing statements) and
amendments thereto relative to all or any part of the Collateral without the
signature of such Pledgor where permitted by law, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
conveyances, assignments, agreements and instruments as the Pledgee may
reasonably require or deem necessary to carry into effect the purposes of this
Agreement or to further assure and confirm unto the Pledgee its rights, powers
and remedies hereunder.

 

(b)           Each Pledgor hereby appoints the Pledgee such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, to act from time to time solely after
the occurrence and during the continuance of an Event of Default in the
Pledgee’s reasonable discretion to take any action and to execute any instrument
which the Pledgee may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement.

 

14.  THE PLEDGEE AS AGENT.  The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under

 

16

--------------------------------------------------------------------------------


 

this Agreement, are only those expressly set forth in this Agreement and in
Section 12 of the Credit Agreement.  The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Section 13 of the Credit Agreement.

 

15.  TRANSFER BY THE PLEDGORS.  No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except as may be permitted in
accordance with the terms of the Secured Debt Agreements).

 

16.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.  Each Pledgor
represents, warrants and covenants that:

 

(i)            it is the legal, beneficial and record owner of, and has good and
marketable title to, all Collateral pledged by such Pledgor hereunder and that
it has sufficient interest in all Collateral pledged by such Pledgor hereunder
in which a security interest is purported to be created hereunder for such
security interest to attach (subject, in each case, to no pledge, lien,
mortgage, hypothecation, security interest, charge, option, Adverse Claim or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement and Permitted Liens);

 

(ii)           it has the corporate, limited partnership or limited liability
company power and authority, as the case may be, to pledge all the Collateral
pledged by it pursuant to this Agreement;

 

(iii)          this Agreement has been duly authorized, executed and delivered
by such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);

 

(iv)          except to the extent already obtained or made, or, in the case of
any filings or recordings of the Security Documents (other than the Vessel
Mortgages) executed on or before the Initial Borrowing Date, to be made within
10 days of the Initial Borrowing Date, no consent of any other party (including,
without limitation, any stockholder, partner, member or creditor of such Pledgor
or any of its Subsidiaries) and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required to be obtained by such
Pledgor in connection with (a) the execution, delivery or performance by such
Pledgor of this Agreement, (b) the legality, validity, binding effect or
enforceability of this Agreement, (c) the perfection or enforceability of the
Pledgee’s security interest in the Collateral pledged by such Pledgor hereunder
or (d) except for compliance with or as may be required by applicable securities
laws, the exercise by the Pledgee of any of its rights or remedies provided
herein;

 

(v)           the execution, delivery and performance of this Agreement will not
violate any provision of any applicable law or regulation or of any order,
judgment, writ, award or decree

 

17

--------------------------------------------------------------------------------


 

of any court, arbitrator or governmental authority, U.S. or non-U.S., applicable
to such Pledgor, or of the certificate or articles of incorporation, certificate
of formation, operating agreement, limited liability company agreement,
partnership agreement or by-laws of such Pledgor, as applicable, or of any
securities issued by such Pledgor or any of its Subsidiaries, or of any
mortgage, deed of trust, indenture, lease, loan agreement, credit agreement or
other material contract, agreement or instrument or undertaking to which such
Pledgor or any of its Subsidiaries is a party or which purports to be binding
upon such Pledgor or any of its Subsidiaries or upon any of their respective
assets and will not result in the creation or imposition of (or the obligation
to create or impose) any lien or encumbrance on any of the assets of such
Pledgor or any of its Subsidiaries which are Credit Parties, except as
contemplated by this Agreement or the Credit Agreement;

 

(vi)          all of the Collateral has been duly and validly issued and
acquired, is fully paid and non-assessable and is subject to no options to
purchase or similar rights;

 

(vii)         the pledge and collateral assignment to, and possession by, the
Pledgee of the Collateral pledged by such Pledgor hereunder consisting of
Certificated Securities pursuant to this Agreement creates a valid and perfected
first priority security interest in such Certificated Securities, and the
proceeds thereof, subject to no prior Lien or to any agreement purporting to
grant to any third party a Lien on the property or assets of such Pledgor which
would include the Certificated Securities, except for Permitted Liens, and the
Pledgee is entitled to all the rights, priorities and benefits afforded by the
UCC or other relevant law as enacted in any relevant jurisdiction to perfect
security interests in respect of such Collateral; and;

 

(viii)        “control” (as defined in Section 8-106 of the UCC) has been
obtained by the Pledgee over all Collateral pledged by such Pledgor hereunder
consisting of Stock with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC, and “control” (as defined in Section 9-104
of the UCC) has been obtained by the Pledgee over all Concentration Accounts
with respect to which such “control” may be obtained pursuant to Section 9-104
of the UCC.

 

(b)           Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to the Collateral and the
proceeds thereof against the claims and demands of all persons whomsoever; and
each Pledgor covenants and agrees that it will have like title to and right to
pledge any other property at any time hereafter pledged to the Pledgee as
Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the Secured Creditors.

 

17.           JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; RECORDS. 
The jurisdiction of organization of each Pledgor is specified in Annex A
hereto.  The chief executive office of each Pledgor is located at the address
specified in Annex F hereto.  Each Pledgor will not change the jurisdiction of
its organization or move its chief executive office except to such new
jurisdiction or location as such Pledgor may establish in accordance with the
last sentence of this Section 17.  The originals of all documents in the
possession of such Pledgor evidencing all Collateral, including but not limited
to all Limited Liability Company Interests and Partnership Interests, and the
only original books of account and records of such Pledgor relating

 

18

--------------------------------------------------------------------------------


 

thereto are, and will continue to be, kept at such chief executive office as
specified in Annex F hereto, or at such new locations as such Pledgor may
establish in accordance with the last sentence of this Section 17.  All Limited
Liability Company Interests and Partnership Interests are, and will continue to
be, maintained at, and controlled and directed (including, without limitation,
for general accounting purposes) from, such chief executive office as specified
in Annex F hereto, or such new locations as such Pledgor may establish in
accordance with the last sentence of this Section 17.  No Pledgor shall
establish a new jurisdiction of organization or a new location for such chief
executive offices until (i) it shall have given to the Pledgee not less than 15
days’ prior written notice of its intention so to do, providing clear details of
such new jurisdiction of organization or new location, as the case may be, and
providing such other information in connection therewith as the Pledgee may
reasonably request, and (ii) with respect to such new jurisdiction of
organization or new location, as the case may be, it shall have taken all
action, satisfactory to the Pledgee (and, to the extent applicable, in
accordance with Section 3.2 hereof), to maintain the security interest of the
Pledgee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect.  Promptly after establishing a new
jurisdiction of organization or new location for such chief executive offices in
accordance with the immediately preceding sentence, the respective Pledgor shall
deliver to the Pledgee a supplement to Annex A hereto or Annex F hereto, as the
case may be, so as to cause such Annex A or F, as the case may be, to be
complete and accurate.

 

18.           PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever, including, without limitation:  (i) any renewal,
extension, amendment or modification of or addition or supplement to or deletion
from any Secured Debt Agreement or any other instrument or agreement referred to
therein, or any assignment or transfer of any thereof; (ii) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
such agreement or instrument including, without limitation, this Agreement;
(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee; (iv) any limitation on any party’s liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or (v) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to any Pledgor or any Subsidiary
of any Pledgor, or any action taken with respect to this Agreement by any
trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing (it being
understood and agreed that the enforcement hereof may be limited by applicable
bankruptcy, insolvency, restructuring, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles).

 

19.  REGISTRATION, ETC.  If at any time when the Pledgee shall determine to
exercise its right to sell all or any part of the Collateral consisting of
Stock, Limited Liability Company Interests or Partnership Interests pursuant to
Section 7 hereof, and the Collateral or the part thereof to be sold shall not,
for any reason whatsoever, be effectively registered under the Securities Act,
as then in effect, the Pledgee may, in its sole and absolute discretion, sell
such Collateral, as the case may be, or part thereof by private sale in such
manner and under such circumstances as the Pledgee may deem necessary or
advisable in order that such sale may legally be effected without such
registration.  Without limiting the generality of the foregoing, in any such

 

19

--------------------------------------------------------------------------------


 

event the Pledgee, in its sole and absolute discretion (i) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof shall have been filed under such
Securities Act, (ii) may approach and negotiate with a single possible purchaser
to effect such sale, and (iii) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Collateral
or part thereof.  In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price which the Pledgee, in its sole and absolute discretion, in good faith
deems reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until
after registration as aforesaid.

 

20.  TERMINATION; RELEASE.  (a)  After the Termination Date, this Agreement and
the security interest created hereby shall terminate (provided that all
indemnities set forth herein including, without limitation, in Section 11 hereof
shall survive any such termination), and the Pledgee, at the request and expense
of any Pledgor, will as promptly as practicable execute and deliver to such
Pledgor a proper instrument or instruments acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral as has not theretofore been sold or otherwise applied or
released pursuant to this Agreement or any other Credit Document, together with
any monies at the time held by the Pledgee or any of its sub-agents hereunder. 
As used in this Agreement, “Termination Date” shall mean the date upon which the
Total Loan Commitment under the Credit Agreement has been terminated and all
Interest Rate Protection Agreements and Other Hedging Agreements applicable to
Loans (and/or the Commitments) entered into with any Other Creditors have been
terminated, no Note under the Credit Agreement is outstanding and all Loans
thereunder have been repaid in full, all Letters of Credit (other than Cash
Collateralized Letters of Credit) issued under the Credit Agreement have been
terminated and all Obligations then due and payable have been paid in full.

 

(b)           In the event that any part of the Collateral is sold in connection
with a sale permitted by the Secured Debt Agreements (other than a sale to any
Pledgor or any Subsidiary thereof) or is otherwise released with the consent of
the Required Secured Creditors and the proceeds of such sale or sales or from
such release are applied in accordance with the provisions of the Credit
Agreement, to the extent required to be so applied, the Pledgee, at the request
and expense of the respective Pledgor, will duly assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral (and releases therefor) as is then being (or has been) so sold
or released and has not theretofore been released pursuant to this Agreement.

 

(c)           At any time that a Pledgor desires to close a Concentration
Account, it shall, with the consent of the Pledgee, redirect the contents of
such Concentration Account to such other Concentration Account as the Pledgee
shall specify to such Pledgor, and all future deposits shall be required to be
made in such specified Concentration Account (the “Primary Concentration
Account”).

 

(d)           At any time that a Pledgor desires that the Pledgee assign,
transfer and deliver Collateral (and releases therefor) as provided in
Section 20(a) or (b) hereof, it shall deliver to the

 

20

--------------------------------------------------------------------------------


 

Pledgee a certificate signed by a principal executive officer of such Pledgor
stating that the release of the respective Collateral is permitted pursuant to
such Section 20(a) or (b).

 

(e)  The Pledgee shall have no liability whatsoever to any other Secured
Creditor as a result of any release of Collateral by it in accordance with this
Section 20.

 

21.  NOTICES, ETC.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telexed, telegraphic or telecopier communication) and mailed, telexed,
telecopied or delivered:  if to any Pledgor, at c/o General Maritime
Corporation, 299 Park Avenue, as agent, New York, New York, 10171-0002, with
copies to Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, NY 10036, Attention:  Thomas E. Molner, Esq., Telephone No.:  (212)
715-9100, Telecopier No.:  (212) 715-8000; if to any Lender Creditor, at its
address specified opposite its name on Schedule II to the Credit Agreement; and
if to the Pledgee, at its Notice Office; and, as to each Other Creditor, at such
other address as shall be designated by such Secured Creditor in a written
notice to the Borrower and the Administrative Agent.  All such notices and
communications shall, (i) when mailed, be effective three Business Days after
being deposited in the mails, prepaid and properly addressed for delivery,
(ii) when sent by overnight courier, be effective one Business Day after
delivery to the overnight courier prepaid and properly addressed for delivery on
such next Business Day, or (iii) when sent by telex or telecopier, be effective
when sent by telex or telecopier, except that notices and communications to the
Pledgee or any Pledgor shall not be effective until received by the Pledgee or
such Pledgor, as the case may be.

 

22.  WAIVER; AMENDMENT.  None of the terms and conditions of this Agreement may
be changed, waived, modified or varied in any manner whatsoever except in
writing duly signed by each Pledgor directly affected thereby and the Pledgee
(with the written consent of the Required Secured Creditors); provided, that any
change, waiver, modification or variance affecting the rights and benefits of a
single Class (as defined below) of Secured Creditors (and not all Secured
Creditors in a like or similar manner) shall also require the written consent of
the Requisite Creditors (as defined below) of such affected Class.  For the
purpose of this Agreement, the term “Class” shall mean each class of Secured
Creditors, i.e., whether (i) the Lender Creditors as holders of the Credit
Document Obligations or (ii) the Other Creditors as the holders of the Other
Obligations. For the purpose of this Agreement, the term “Requisite Creditors”
of any Class shall mean each of (i) with respect to the Credit Document
Obligations, the Required Lenders and (ii) with respect to the Other
Obligations, the holders of at least a majority of all obligations outstanding
from time to time under the Interest Rate Protection Agreements and Other
Hedging Agreements with respect to outstanding Loans (and/or the Commitments)
from time to time.

 

23.  MISCELLANEOUS.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided that no Pledgor may assign any of its rights or obligations under this
Agreement except in accordance with the terms of the Secured Debt Agreements. 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN TITLE 14 OF ARTICLE 5
OF THE NEW YORK GENERAL OBLIGATIONS LAW).  EACH PARTY TO THIS AGREEMENT

 

21

--------------------------------------------------------------------------------


 

IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  The headings in this Agreement are for purposes of
reference only and shall not limit or define the meaning hereof.  This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument.  In the event that
any provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto.

 

24.                              RECOURSE.  This Agreement is made with full
recourse to the Pledgors and pursuant to and upon all the representations,
warranties, covenants and agreements on the part of the Pledgors contained
herein and in the other Secured Debt Agreements and otherwise in writing in
connection herewith or therewith.

 

25.                              ADDITIONAL PLEDGORS. It is understood and
agreed that any Subsidiary of the Borrower that is required to become a party to
this Agreement after the date hereof pursuant to the requirements of the Credit
Agreement shall automatically become a Pledgor hereunder by (x) executing a
counterpart hereof and/or a Subsidiary assumption agreement, in each case in
form and substance satisfactory to the Pledgee, (y) delivering supplements to
Annexes A through F hereto as are necessary to cause such Annexes to be complete
and accurate with respect to such additional Pledgor on such date and (z) taking
all actions as specified in Section 3 of this Agreement as would have been taken
by such Pledgor had it been an original party to this Agreement, in each case
with all documents required above to be delivered to the Pledgee and with all
actions required to be taken above to be taken to the reasonable satisfaction of
the Pledgee.

 

26.                              RELEASE OF GUARANTORS.  In the event any
Pledgor which is a Subsidiary of the Borrower is released from its obligations
pursuant to the Subsidiaries Guaranty, such Pledgor (so long as not the
Borrower) shall be released from this Agreement and this Agreement shall, as to
such Pledgor only, have no further force or effect.

 

* * *

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

 

GENERAL MARITIME CORPORATION,

 

 

as a Pledgor

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

 

Name:

 

 

 

Title:

 

 

 

 

GMR ADMINISTRATION CORP.,

 

GMR AGAMEMNON LLC,

 

GMR AJAX LLC,

 

GMR ALEXANDRA LLC,

 

GMR ARGUS LLC,

 

GMR CONSTANTINE LLC,

 

GMR DEFIANCE LLC,

 

GMR GULF LLC,

 

GMR HOPE LLC,

 

GMR HORN LLC,

 

GMR MINOTAUR LLC,

 

GMR ORION LLC,

 

GMR PHOENIX LLC,

 

GMR PRINCESS LLC,

 

GMR PROGRESS LLC,

 

GMR REVENGE LLC,

 

GMR SPYRIDON LLC,

 

GMR STRENGTH LLC,

 

GMR NEWBUILDING 1, LLC,

 

GMR NEWBUILDING 2, LLC,

 

GMR NEWBUILDING 3, LLC,

 

GMR NEWBUILDING 4, LLC,

 

 

as Pledgors

 

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

 

NORDEA BANK FINLAND PLC,

NEW YORK BRANCH,

as Pledgee

 

 

By:

/s/ Hans Chr. Kjelsrud

 

 

Name:  Hans Chr. Kjelsrud

 

 

Title:    Senior Vice President

 

 

By:

/s/ Anne Engen

 

 

Name:  Anne Engen

 

 

Title:    Vice President

 

 

NORDEA BANK FINLAND PLC,

 

NEW YORK BRANCH,

 

 

as Deposit Account Bank

 

 

 

By:

/s/ Hans Chr. Kjelsrud

 

 

Name:  Hans Chr. Kjelsrud

 

 

Title:    Senior Vice President

 

 

By:

/s/ Anne Engen

 

 

Name:  Anne Engen

 

 

Title:    Vice President

 

 

--------------------------------------------------------------------------------


 

ANNEX A

to

PLEDGE AND SECURITY AGREEMENT

 

EXACT LEGAL NAME OF EACH PLEDGOR AND JURISDICTION OF

ORGANIZATION

 

Name of Pledgor

 

Jurisdiction of Organization

 

Organizational ID Number

General Maritime Corporation

 

Republic of the Marshall Islands

 

N/A

GMR Administration Corp.

 

Republic of the Marshall Islands

 

N/A

GMR Agamemnon LLC

 

Republic of Liberia

 

N/A

GMR Ajax LLC

 

Republic of Liberia

 

N/A

GMR Alexandra LLC

 

Republic of the Marshall Islands

 

N/A

GMR Argus LLC

 

Republic of the Marshall Islands

 

N/A

GMR Constantine LLC

 

Republic of Liberia

 

N/A

GMR Defiance LLC

 

Republic of Liberia

 

N/A

GMR Gulf LLC

 

Republic of the Marshall Islands

 

N/A

GMR Hope LLC

 

Republic of the Marshall Islands

 

N/A

GMR Horn LLC

 

Republic of the Marshall Islands

 

N/A

GMR Minotaur LLC

 

Republic of Liberia

 

N/A

GMR Orion LLC

 

Republic of the Marshall Islands

 

N/A

GMR Phoenix LLC

 

Republic of the Marshall Islands

 

N/A

GMR Princess LLC

 

Republic of Liberia

 

N/A

GMR Progress LLC

 

Republic of Liberia

 

N/A

GMR Revenge LLC

 

Republic of Liberia

 

N/A

GMR Spyridon LLC

 

Republic of the Marshall Islands

 

N/A

GMR Strength LLC

 

Republic of Liberia

 

N/A

GMR NewBuilding 1, LLC

 

Isle of Man

 

N/A

GMR NewBuilding 2, LLC

 

Isle of Man

 

N/A

GMR NewBuilding 3, LLC

 

Isle of Man

 

N/A

GMR NewBuilding 4, LLC

 

Isle of Man

 

N/A

 

--------------------------------------------------------------------------------


 

ANNEX B

to

PLEDGE AND SECURITY AGREEMENT

 

LIST OF SUBSIDIARIES

 

Pledgor

 

Direct Subsidiaries

I.                                        General Maritime Corporation

 

GMR Administration Corp.

 

 

GMR Agamemnon LLC

 

 

GMR Ajax LLC

 

 

GMR Alexandra LLC

 

 

GMR Argus LLC

 

 

GMR Constantine LLC

 

 

GMR Defiance LLC

 

 

GMR Gulf LLC

 

 

GMR Hope LLC

 

 

GMR Horn LLC

 

 

GMR Minotaur LLC

 

 

GMR Orion LLC

 

 

GMR Phoenix LLC

 

 

GMR Princess LLC

 

 

GMR Progress LLC

 

 

GMR Revenge LLC

 

 

GMR Spyridon LLC

 

 

GMR Strength LLC

 

 

GMR NewBuilding 1, LLC

 

 

GMR NewBuilding 2, LLC

 

 

GMR NewBuilding 3, LLC

 

 

GMR NewBuilding 4, LLC

II.                                    All Other Pledgors

 

None

 

--------------------------------------------------------------------------------


 

ANNEX C

to

PLEDGE AND SECURITY AGREEMENT

 

LIST OF STOCK

 

Name of Subsidiary

 

Percent(%) Ownership

GMR Administration Corp.

 

100% by General Maritime Corporation

 

--------------------------------------------------------------------------------


 

ANNEX D

to

PLEDGE AND SECURITY AGREEMENT

 

LIST OF LIMITED LIABILITY COMPANY INTERESTS

 

I.                                        General Maritime Corporation

 

Name of Limited
Liability Company

 

Type of Interest

 

Percentage
Owned

 

Sub-clause of Section
3.2(a) of First Priority
Pledge and Security
Agreement

General Maritime Management LLC

 

Limited liability company interest

 

100

%

(i)

GMR Argus LLC

 

Limited liability company interest

 

100

%

(i)

GMR Defiance LLC

 

Limited liability company interest

 

100

%

(i)

GMR Gulf LLC

 

Limited liability company interest

 

100

%

(i)

GMR Hope LLC

 

Limited liability company interest

 

100

%

(i)

GMR Horn LLC

 

Limited liability company interest

 

100

%

(i)

GMR Orion LLC

 

Limited liability company interest

 

100

%

(i)

GMR Phoenix LLC

 

Limited liability company interest

 

100

%

(i)

GMR Princess LLC

 

Limited liability company interest

 

100

%

(i)

GMR Progress LLC

 

Limited liability company interest

 

100

%

(i)

GMR Revenge LLC

 

Limited liability company interest

 

100

%

(i)

GMR Spyridon LLC

 

Limited liability company interest

 

100

%

(i)

GMR Strength LLC

 

Limited liability company interest

 

100

%

(i)

GMR NewBuilding 1, LLC

 

Limited liability company interest

 

99

%

(i)

GMR NewBuilding 2, LLC

 

Limited liability company interest

 

99

%

(i)

GMR NewBuilding 3, LLC

 

Limited liability company interest

 

99

%

(i)

GMR NewBuilding 4, LLC

 

Limited liability company interest

 

99

%

(i)

 

--------------------------------------------------------------------------------


 

II.                                    GMR Administration Corp.

 

Name of Limited
Liability Company

 

Type of Interest

 

Percentage Owned

 

Sub-clause of Section
3.2(a) of First Priority
Pledge and Security
Agreement

GMR Agamemnon LLC

 

Limited liability company interest

 

100

%

(i)

GMR Ajax LLC

 

Limited liability company interest

 

100

%

(i)

GMR Alexandra LLC

 

Limited liability company interest

 

100

%

(i)

GMR Constantine LLC

 

Limited liability company interest

 

100

%

(i)

GMR Minotaur LLC

 

Limited liability company interest

 

100

%

(i)

GMR NewBuilding 1, LLC

 

Limited liability company interest

 

1

%

(i)

GMR NewBuilding 2, LLC

 

Limited liability company interest

 

1

%

(i)

GMR NewBuilding 3, LLC

 

Limited liability company interest

 

1

%

(i)

GMR NewBuilding 4, LLC

 

Limited liability company interest

 

1

%

(i)

 

2

--------------------------------------------------------------------------------


 

ANNEX E

to

PLEDGE AND SECURITY AGREEMENT

 

LIST OF PARTNERSHIP INTERESTS

 

 

None

 

--------------------------------------------------------------------------------


 

ANNEX F

to

PLEDGE AND SECURITY AGREEMENT

 

LIST OF CHIEF EXECUTIVE OFFICES

 

Name of Pledgor

 

Address

General Maritime Corporation

 

299 Park Avenue New York, NY 10171-0002

GMR Administration Corp.

 

299 Park Avenue New York, NY 10171-0002

GMR Agamemnon LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Ajax LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Alexandra LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Argus LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Constantine LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Defiance LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Gulf LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Hope LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Horn LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Minotaur LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Orion LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Phoenix LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Princess LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Progress LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Revenge LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Spyridon LLC

 

299 Park Avenue New York, NY 10171-0002

GMR Strength LLC

 

299 Park Avenue New York, NY 10171-0002

GMR NewBuilding 1, LLC

 

299 Park Avenue New York, NY 10171-0002

 

--------------------------------------------------------------------------------


 

Name of Pledgor

 

Address

GMR NewBuilding 2, LLC

 

299 Park Avenue New York, NY 10171-0002

GMR NewBuilding 3, LLC

 

299 Park Avenue New York, NY 10171-0002

GMR NewBuilding 4, LLC

 

299 Park Avenue New York, NY 10171-0002

 

2

--------------------------------------------------------------------------------


 

ANNEX G

to

PLEDGE AND SECURITY AGREEMENT

 

Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests

 

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of                       ,          , among the
undersigned pledgor (the “Pledgor”), Nordea Bank Finland, Plc, New York Branch,
not in its individual capacity but solely as collateral agent (the “Pledgee”),
and                     , as the issuer of the Uncertificated Securities,
Limited Liability Company Interests and/or Partnership Interests (each as
defined below) (the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a First Priority Pledge and Security Agreement, dated as of October 26,
2005 (as amended, amended and restated, modified or supplemented from time to
time, the “Pledge Agreement”), under which, among other things, in order to
secure the payment of the Obligations (as defined in the Pledge Agreement), the
Pledgor will pledge to the Pledgee for the benefit of the Secured Creditors (as
defined in the Pledge Agreement), and grant a first priority security interest
in favor of the Pledgee for the benefit of the Secured Creditors in, all of the
right, title and interest of the Pledgor in and to any and all
(1) “uncertificated securities” (as defined in Section 8-102(a)(18) of the
Uniform Commercial Code, as adopted in the State of New York) (“Uncertificated
Securities”), (2)  Partnership Interests (as defined in the Pledge Agreement)
and (3) Limited Liability Company Interests (as defined in the Pledge
Agreement), in each case issued from time to time by the Issuer, whether now
existing or hereafter from time to time acquired by the Pledgor (with all of
such Uncertificated Securities, Partnership Interests and Limited Liability
Company Interests being herein collectively called the “Issuer Pledged
Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.  The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, after receiving a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests

 

--------------------------------------------------------------------------------


 

originated by any person or entity other than the Pledgee (and its successors
and assigns) or a court of competent jurisdiction.

 

2.  The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

 

3.  The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests are fully paid and nonassessable.

 

4.  All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

 

Nordea Bank Finland, Plc,

New York Branch

437 Madison Avenue

21st Floor

New York, New York 10022

Attn:  [          ]

Telephone:  [                 ]

Facsimile:   [                 ]

 

5.  Until the Pledgee shall have delivered written notice to the Issuer that all
of the Obligations have been paid in full and this Agreement is terminated, the
Issuer will, upon receiving notice from the Pledgee stating that an “Event of
Default” has occurred and is continuing, send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Pledgor only by wire transfers
to such account as the Pledgee shall instruct.

 

6.  Except as expressly provided otherwise in Sections 4 and 5, all notices,
shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
overnight courier service and all such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee, the Pledgor
or the Issuer shall not be effective until received by the Pledgee, the Pledgor
or the Issuer, as the case may be.  All notices and other communications shall
be in writing and addressed as follows:

 

(a)          if to any Pledgor, at:

 

c/o General Maritime Corporation, as agent

299 Park Avenue

New York, NY 10171-0002

 

2

--------------------------------------------------------------------------------


 

Attention:  Chief Executive Officer

Telephone No.:  (212) 763-5600

Telecopier No.:  (212) 763-5603

 

with copies to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention:  Thomas E. Molner, Esq.

Telephone No.:  (212) 715-9100

Telecopier No.:  (212) 715-8000

 

(b)          if to the Pledgee, at:

 

Nordea Bank Finland, Plc,

New York Branch

437 Madison Avenue

21st Floor

New York, New York 10022

Attn:  [        ]

Telephone:  [              ]

Facsimile:   [              ]

 

(c)          if to the Issuer, at:

 

 

 

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 

7.  This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

8.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws (other than Title 14 of Articles 5 of the New York General Obligations Law.

 

*                                       
*                                        *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

 

 

[                                               ],

 

as Pledgor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NORDEA BANK FINLAND, PLC, NEW YORK
BRANCH,

 

not in its individual capacity but solely as

 

Pledgee

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[                                               ],

 

the Issuer

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

ANNEX H

to

PLEDGE AND SECURITY AGREEMENT

 

Form of Control Agreement Regarding Deposit Accounts

 

CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNTS (as amended, modified or
supplemented from time to time, this “Agreement”), dated as of              
     ,            , among the undersigned assignor (the “Assignor”) NORDEA BANK
FINLAND, PLC, New York Branch, not in its individual capacity but solely as
Collateral Agent (the “Collateral Agent” and the “Deposit Account Bank”), as the
bank (as defined in Section 9-102 of the UCC as in effect on the date hereof in
the State of                               (the “UCC”)) with which one or more
deposit accounts (as defined in Section 9-102 of the UCC) are maintained by the
Assignor (with all such deposit accounts now or at any time in the future
maintained by the Assignor with the Deposit Account Bank being herein called the
“Deposit Accounts”).

 

W I T N E S S E T H :

 

WHEREAS, the Assignor, various other Assignors and the Collateral Agent have
entered into a Pledge and Security Agreement, dated as of October 26, 2005 (as
amended, amended and restated, modified or supplemented from time to time, the
“Pledge and Security Agreement”), under which, among other things, in order to
secure the payment of the Obligations (as defined in the Pledge and Security
Agreement), the Assignor has granted a first priority security interest to the
Collateral Agent for the benefit of the Secured Creditors (as defined in the
Pledge and Security Agreement) in all of the right, title and interest of the
Assignor in and into any and all deposit accounts (as defined in Section 9-102
of the UCC) and in all monies, securities, instruments and other investments
deposited therein from time to time (collectively, herein called the
“Collateral”); and

 

WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in each Deposit Account at any time or from time to time maintained with
the Deposit Account Bank, and to provide for the rights of the parties under
this Agreement with respect to such Deposit Accounts;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.                                    Assignor’s Dealings with Deposit Accounts;
Notice of Exclusive Control. Until the Deposit Account Bank shall have received
from the Collateral Agent a Notice of Exclusive Control (as defined below), the
Assignor shall be entitled to present items drawn on and otherwise to withdraw
or direct the disposition of funds from the Deposit Accounts and give
instructions in respect of the Deposit Accounts; provided, however, that the
Assignor may not, and the Deposit Account Bank agrees that it shall not permit
the Assignor to, without the Collateral Agent’s prior written consent, close any
Deposit Account.  If upon the occurrence and during the continuance of an Event
of Default (as defined in the Pledge and Security Agreement) the Collateral
Agent shall give to the Deposit Account Bank a notice of the Collateral Agent’s

 


 

exclusive control of the Deposit Accounts, which notice states that it is a
“Notice of Exclusive Control” (a “Notice of Exclusive Control”), only the
Collateral Agent shall be entitled to withdraw funds from the Deposit Accounts,
to give any instructions in respect of the Deposit Accounts and any funds held
therein or credited thereto or otherwise to deal with the Deposit Accounts.

 

2.                                    Collateral Agent’s Right to Give
Instructions as to Deposit Accounts.  (a)  Notwithstanding the foregoing or any
separate agreement that the Assignor may have with the Deposit Account Bank, the
Collateral Agent shall be entitled, following the occurrence and during the
continuance of an Event of Default for purposes of this Agreement, at any time
to give the Deposit Account Bank instructions as to the withdrawal or
disposition of any funds from time to time credited to any Deposit Account, or
as to any other matters relating to any Deposit Account or any other Collateral,
without further consent from the Assignor.  The Assignor hereby irrevocably
authorizes and instructs the Deposit Account Bank, and the Deposit Account Bank
hereby agrees, to comply with any such instructions from the Collateral Agent
without any further consent from the Assignor.  Such instructions may include
the giving of stop payment orders for any items being presented to any Deposit
Account for payment.  The Deposit Account Bank shall be fully entitled to rely
on, and shall comply with,  such instructions from the Collateral Agent even if
such instructions are contrary to any instructions or demands that the Assignor
may give to the Deposit Account Bank.  In case of any conflict between
instructions received by the Deposit Account Bank from the Collateral Agent and
the Assignor, the instructions from the Collateral Agent shall prevail.

 

(b)                              It is understood and agreed that the Deposit
Account Bank’s duty to comply with instructions from the Collateral Agent
regarding the Deposit Accounts is absolute, and the Deposit Account Bank shall
be under no duty or obligation, nor shall it have the authority, to inquire or
determine whether or not such instructions are in accordance with the First
Priority Pledge and Security Agreement or any other Credit Document (as defined
in the First Priority Pledge and Security Agreement), nor seek confirmation
thereof from the Assignor or any other Person.

 

3.                                    Assignor’s Exculpation and Indemnification
of Depository Bank.  The Assignor hereby irrevocably authorizes and instructs
the Deposit Account Bank to follow instructions from the Collateral Agent
regarding the Deposit Accounts even if the result of following such instructions
from the Collateral Agent is that the Deposit Account Bank dishonors items
presented for payment from any Deposit Account.  The Assignor further confirms
that the Deposit Account Bank shall have no liability to the Assignor for
wrongful dishonor of such items in following such instructions from the
Collateral Agent.  The Deposit Account Bank shall have no duty to inquire or
determine whether the Assignor’s obligations to the Collateral Agent are in
default or whether the Collateral Agent is entitled, under any separate
agreement between the Assignor and the Collateral Agent, to give any such
instructions.  The Assignor further agrees to be responsible for the Deposit
Account Bank’s customary charges and to indemnify the Deposit Account Bank from
and to hold the Deposit Account Bank harmless against any loss, cost or expense
that the Deposit Account Bank may sustain or incur in acting upon instructions
which the Deposit Account Bank believes in good faith to be instructions from
the Collateral Agent excluding any loss, cost or expense to the extent incurred
as a direct result of the gross negligence or willful misconduct of the Deposit
Account Bank.

 

2

--------------------------------------------------------------------------------


 

4.                                    Subordination of Security Interests;
Deposit Account Bank’s Recourse to Deposit Accounts.  The Deposit Account Bank
hereby subordinates any claims and security interests it may have against, or
with respect to, any Deposit Account at any time established or maintained with
it by the Assignor (including any amounts, investments, instruments or other
Collateral from time to time on deposit therein) to the security interests of
the Collateral Agent (for the benefit of the Secured Creditors) therein, and
agrees that no amounts shall be charged by it to, or withheld or set-off or
otherwise recouped by it from, any Deposit Account of the Assignor or any
amounts, investments, instruments or other Collateral from time to time on
deposit therein; provided that the Deposit Account Bank may, however, from time
to time debit the Deposit Accounts for any of its customary charges in
maintaining the Deposit Accounts or for reimbursement for the reversal of any
provisional credits granted by the Deposit Account Bank to any Deposit Account,
to the extent, in each case, that the Assignor has not separately paid or
reimbursed the Deposit Account Bank therefor.

 

5.                                    Representations, Warranties and Covenants
of Deposit Account Bank.  The Deposit Account Bank represents and warrants to
the Collateral Agent that:

 

(a)                               The Deposit Account Bank constitutes a “bank”
(as defined in Section 9-102 of the UCC), that the jurisdiction (determined in
accordance with Section 9-304 of the UCC) of the Deposit Account Bank for
purposes of each Deposit Account maintained by the Assignor with the Deposit
Account Bank shall be one or more States within the United States.

 

(b)                              The Deposit Account Bank shall not permit any
Assignor to establish any demand, time, savings, passbook or other account with
it which does not constitute a “deposit account” (as defined in Section 9-102 of
the UCC).

 

(c)                               The account agreements between the Deposit
Account Bank and the Assignor relating to the establishment and general
operation of the Deposit Accounts provide, whether specifically or generally,
that the laws of New York govern secured transactions relating to the Deposit
Accounts and that the Deposit Account Bank’s “jurisdiction” for purposes of
Section 9-304 of the UCC in respect of the Deposit Accounts is New York.  The
Deposit Account Bank will not, without the Collateral Agent’s prior written
consent, amend any such account agreement so that the Deposit Account Bank’s
jurisdiction for purposes of Section 9-304 of the UCC is other than a
jurisdiction permitted pursuant to preceding clause (a).  All account agreements
in respect of each Deposit Account in existence on the date hereof are listed on
Annex A hereto and copies of all such account agreements have been furnished to
the Collateral Agent.  The Deposit Account Bank will promptly furnish to the
Collateral Agent a copy of the account agreement for each Deposit Account
hereafter established by the Deposit Account Bank for the Assignor.

 

(d)                              The Deposit Account Bank has not entered and
will not enter, into any agreement with any other Person by which the Deposit
Account Bank is obligated to comply with instructions from such other Person as
to the disposition of funds from any Deposit Account or other dealings with any
Deposit Account or other of the Collateral.

 

3

--------------------------------------------------------------------------------


 

(e)                               On the date hereof the Deposit Account Bank
maintains no Deposit Accounts for the Assignor other than the Deposit Accounts
specifically identified in Annex A hereto.

 

(f)                                 Any items or funds received by the Deposit
Account Bank for the Assignor’s account will be credited to said Deposit
Accounts specified in paragraph (e) above or to any other Deposit Accounts
hereafter established by the Deposit Account Bank for the Assignor in accordance
with this Agreement.

 

(g)                              The Deposit Account Bank will promptly notify
the Collateral Agent of each Deposit Account hereafter established by the
Deposit Account Bank for the Assignor (which notice shall specify the account
number of such Deposit Account and the location at which the Deposit Account is
maintained), and each such new Deposit Account shall be subject to the terms of
this Agreement in all respects.

 

6.                                    Deposit Account Statements and
Information.  The Deposit Account Bank agrees, and is hereby authorized and
instructed by the Assignor, to furnish to the Collateral Agent, at its address
indicated below, copies of all account statements and other information relating
to each Deposit Account that the Deposit Account Bank sends to the Assignor and
to disclose to the Collateral Agent all information requested by the Collateral
Agent regarding any Deposit Account.

 

7.                                    Conflicting Agreements.  This Agreement
shall have control over any conflicting agreement between the Deposit Account
Bank and the Assignor.

 

8.                                    Merger or Consolidation of Deposit Account
Bank.  Without the execution or filing of any paper or any further act on the
part of any of the parties hereto, any bank into which the Deposit Account Bank
may be merged or with which it may be consolidated, or any bank resulting from
any merger to which the Deposit Account Bank shall be a party, shall be the
successor of the Deposit Account Bank hereunder and shall be bound by all
provisions hereof which are binding upon the Deposit Account Bank and shall be
deemed to affirm as to itself all representations and warranties of the Deposit
Account Bank contained herein.

 

9.                                    Notices.  (a)  All notices and other
communications provided for in this Agreement shall be in writing (including
facsimile) and sent to the intended recipient at its address or telex or
facsimile number set forth below:

 

If to the Collateral Agent, at:

 

Nordea Bank Finland, Plc,

New York Branch

437 Madison Avenue

21st Floor

New York, New York 10022

Attn:  [         ]

Telephone:  [               ]

Facsimile:   [               ]

 

4

--------------------------------------------------------------------------------


 

If to the Assignor, at:

 

 

 

If to the Deposit Account Bank, at:

 

Nordea Bank Finland plc, New York Branch

437 Madison Avenue

21st Floor

New York, New York 10022

Attn:  Mr. Hans Chr. Kjelsrud

Telephone:  212-318-9634

Facsimile:  212-421-4420

 

or, as to any party, to such other address or telex or facsimile number as such
party may designate from time to time by notice to the other parties.

 

(b)                              Except as otherwise provided herein, all
notices and other communications hereunder shall be delivered by hand or by
commercial overnight courier (delivery charges prepaid), or mailed, postage
prepaid, or telexed or faxed, addressed as aforesaid, and shall be effective
(i) three business days after being deposited in the mail (if mailed), (ii) when
delivered (if delivered by hand or courier) and (iii) or when transmitted with
receipt confirmed (if telexed or faxed); provided that notices to the Collateral
Agent shall not be effective until actually received by it.

 

10.                              Amendment.  This Agreement may not be amended,
modified or supplemented except in writing executed and delivered by all the
parties hereto.

 

11.                              Binding Agreement.  This Agreement shall bind
the parties hereto and their successors and assign and shall inure to the
benefit of the parties hereto and their successors and assigns.  Without
limiting the provisions of the immediately preceding sentence, the Collateral
Agent at any time or from time to time may designate in writing to the Deposit
Account Bank a successor Collateral Agent (at such time, if any, as such entity
becomes the Collateral Agent under the Pledge and Security Agreement, or at any
time thereafter) who shall thereafter succeed to the rights of the existing
Collateral Agent hereunder and shall be entitled to all of the rights and
benefits provided hereunder.

 

12.                              Continuing Obligations.  The rights and powers
granted herein to the Collateral Agent have been granted in order to protect and
further perfect its security interests in the Deposit Accounts and other
Collateral and are powers coupled with an interest and will be affected neither
by any purported revocation by the Assignor of this Agreement or the rights
granted to the Collateral Agent hereunder or by the bankruptcy, insolvency,
conservatorship or receivership of the Assignor or the Deposit Account Bank or
by the lapse of time.  The rights of

 

5

--------------------------------------------------------------------------------


 

the Collateral Agent hereunder and in respect of the Deposit Accounts and the
other Collateral, and the obligations of the Assignor and Deposit Account Bank
hereunder, shall continue in effect until the security interests of Collateral
Agent in the Deposit Accounts and such other Collateral have been terminated and
the Collateral Agent has notified the Deposit Account Bank of such termination
in writing.

 

13.                              Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

14.                              Counterparts.  This Agreement may be executed
in any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing and
delivering one or more counterparts.

 

15.                              Termination.                           This
Agreement and the security interest created hereby shall terminate, after the
Termination Date, the date upon which (i) the Total Loan Commitment under the
Credit Agreement; (ii) all Interest Rate Protection Agreements, including
interest rate swap agreements, interest rate cap agreements, interest collar
agreements, interest rate hedging agreements, interest rate floor agreements and
other similar agreements and arrangements with respect to the outstanding Loans
and/or Commitments; and (iii) Other Hedging Agreements, including foreign
exchange contracts, currency swap agreements, commodity agreements or other
similar agreements or arrangements designed to protect against the fluctuations
in currency or commodity values applicable to the Loans have been terminated and
no Notes representing Borrower’s obligation to pay the principal of, and
interest on the Loans under the Credit Agreement is outstanding and all Loans
thereunder have been repaid in full and all Obligations applicable to the Loans
then due and payable have been paid in full (provided that all indemnities set
forth herein including, without limitation, in Section 11 hereof shall survive
any such termination).

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

Assignor:

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Collateral Agent:

 

 

 

 

NORDEA BANK FINLAND, PLC,
NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Deposit Account Bank:

 

 

 

 

 

 

NORDEA BANK FINLAND PLC,
NEW YORK BRANCH,

 

as Deposit Account Bank

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

7

--------------------------------------------------------------------------------